DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 21 in the reply filed on 10/14/2021 is acknowledged. Election was made without traverse in the reply filed on 10/14/2021.
Claim Objections
Claim 5 is objected to because of the following informalities:  “the” should be added prior to “porous support”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–2 and 4–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (Integration of TRISO Fuel with Open-Cell Foam for Increased Performance and Manufacturability).
Regarding claim 1, Williams teaches (abstract) a nuclear fuel element, comprising:  	a porous support comprising a ligament (“highly porous ceramic foam that has hollow ligaments”) and defining a pore (“open cells”) adjacent to the ligament, the ligament having an interior surface spaced from the pore, the interior surface defining a void within the ligament (“hollow ligaments”), the porous support comprising silicon carbide (“hollow-ligament silicon carbide foam”); and  	a nuclear fuel material disposed in the pore, the nuclear fuel material comprising a moderator and tri-structural isotropic (TRISO) particles (“a slurry of TRISO particles and graphite powder”).
Regarding claim 2, Williams anticipates all the elements of the parent claim and additionally teaches wherein the void is substantially free of the nuclear fuel material (“hollow ligaments”; Examiner notes that “hollow” would indicate empty space).
Regarding claim 4, Williams anticipates all the elements of the parent claim and additionally teaches wherein the ligament is further defined as a hollow ligament defining the void extending from a first opening to a second opening (“hollow ligaments”; e.g., the ligaments necessarily have first and second openings, which can be arbitrarily assigned to any opening inside the ligaments). 
Regarding claim 5, Williams anticipates all the elements of the parent claim and additionally teaches wherein the porous support comprises a plurality of the ligaments (“the hollow ligaments will serve as a network of cooling passages allowing for coolant flow”). 
Regarding claim 6, Williams anticipates all the elements of the parent claim and additionally teaches wherein the moderator comprises graphite (“a slurry of TRISO particles and graphite powder”).
Regarding claim 7, Williams anticipates all the elements of the parent claim and additionally teaches wherein the nuclear fuel material comprises a slurry of TRISO particles and graphite (“a slurry of TRISO particles and graphite powder”).
Regarding claim 8, Williams anticipates all the elements of the parent claim and additionally teaches wherein the nuclear fuel material further comprises zirconia (“For the HTGR application, a slurry composed of graphite powder, zirconia particles similar in size to TRISO particles, and a phenolic binder was cast into hollow-ligament silicon carbide foam”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2, 4–8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Youchison (US 8,920,871) in view of Williams (Integration of TRISO Fuel with Open-Cell Foam for Increased Performance and Manufacturability).
Regarding claim 1, Youchison teaches (Figs. 1, 3, 5) a nuclear fuel element (10, Fig. 1), comprising:  	a porous support (21, Fig. 3) comprising a ligament (20) and defining a pore (16) adjacent to the ligament, the ligament having an interior surface spaced from the pore, the interior surface defining a void (58, Fig. 5) within the ligament, the porous support comprising silicon carbide (“The internal structure [e.g., ligaments/fibers 20] of porous body 21 may comprise…SiC,” col. 10, ll. 7-10); and  	a nuclear fuel material (18) disposed in the pore (fuel 18 is coated externally ), the nuclear fuel material comprising a moderator (“The fuel matrix is adaptable to both thermal and fast reactors by inclusion or deletion of moderator material (e.g. ZrH or C),” col. 7, ll. 13-15) and nuclear fuel particles.
Youchison teaches that the nuclear fuel material comprises a moderator and nuclear fuel, but does not explicitly teach the use of TRISO nuclear fuel in the cited embodiment, although he does admit it was known; “Helium gas-cooled reactors have been operated in the USA using…spherical fuel elements…made of TRISO fuel particles embedded in a graphite matrix,’ col. 2, ll. 20-23. 
Williams does explicitly teach this. Williams is in the same art area of advanced nuclear fuels and teaches (abstract) a porous support (“highly porous ceramic foam that has hollow ligaments”) with nuclear fuel material disposed in the pores (“open cells”), the nuclear fuel material comprising a moderator (graphite) and TRISO particles: “the potential exists to cast and sinter a slurry of TRISO particles and graphite powder into the open cells of highly porous ceramic foam that has hollow ligaments.”
A purpose for this teaching is, as described by Williams (abstract), that TRISO particles are a type of nuclear fuel that has known advantages;
The combination of the TRISO particles of Williams with the fuel element of Youchison would have produced a fuel element comprising hollow ligaments supporting TRISO-graphite nuclear fuel dispersed inside pores, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Youchison, a person of ordinary skill would have predicted that combining Williams’ TRISO fuel with Youchison's fuel element would have produced Applicant's claimed invention of a porous fuel element using TRISO fuel. The skilled person’s motivation for the combination would have been the expectation of, as described by Williams (abstract), that TRISO particles are a type of nuclear fuel that has known advantages; “due to its inherent safety at high temperatures and irradiation levels and decreased proliferation risk relative to current reactors.” Specifically for using TRISO particles within a porous support, Williams explains “The foam will provide structural reinforcement for the TRISO-graphite mixture and the hollow ligaments will serve as a network of cooling passages allowing for coolant flow in much closer proximity to the fuel particles compared with current fuel elements.”
Regarding claim 2, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the void (58) is substantially free of the nuclear fuel material (void 58 is hollow, col. 10, ll. 34-35).

Regarding claim 4, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the ligament (20) is further defined as a hollow ligament (void 58 is hollow, col. 10, ll. 34-35) defining the void (58) extending from a first opening to a second opening (e.g., any one of the ends of ligaments 20 can be a first or a second opening).

Regarding claim 5, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the porous support (21) comprises a plurality of the ligaments (20) with the voids (58) of the ligaments in fluid communicationInventors: Dennis L. Youchison et al. Appl. No.: 17/060,199with each other (all ligaments 20 are in fluid communication with each other, since they are hollow, as shown in Fig. 5, and all connected to each other, as shown in Fig. 3).

Regarding claim 6, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the moderator can be a carbon material (“The fuel matrix is adaptable to both thermal and fast reactors by inclusion or deletion of moderator material (e.g. ZrH or C),” col. 7, ll. 13-15), and Williams teaches wherein the carbon material can be graphite: “the potential exists to cast and sinter a slurry of TRISO particles and graphite powder into the open cells of highly porous ceramic foam that has hollow ligaments.” The ordinary skilled artisan would have recognized that the type of carbon material typically used in these applications is indeed graphite for its excellently well-organized layer supportive structure. Additionally, it has been held to be within the general skill of a worker in the 

Regarding claim 7, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Williams teaches wherein the nuclear fuel material comprises a slurry of TRISO particles and graphite: “the potential exists to cast and sinter a slurry of TRISO particles and graphite powder into the open cells of highly porous ceramic foam that has hollow ligaments.” The skilled artisan would have been motivated to utilize this slurry for the reasons described above in response to claim 1. 

Regarding claim 8, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Williams teaches wherein the nuclear fuel material further comprises zirconia: “For the HTGR application, a slurry composed of graphite powder, zirconia particles similar in size to TRISO particles.” The skilled artisan would have been motivated to utilize the zirconia of Williams for its known corrosion properties. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case, Applicant provides no specific reasoning for using zirconia, mentioning it only once in the Specification at ¶ 41: “In these and other embodiments, the nuclear fuel material further comprises zirconia” with no additionally reasoning or analysis provided. 

Regarding claim 21, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the nuclear fuel material includes a cladding (24, Fig. 5), the cladding including niobium carbide (NbC) (“Barrier coating 24 may comprise one or more materials selected from the group consisting of NbC,” col.10, ll. 28-30).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Youchison with Williams in view of Ahlfeld (US 9,721,679).
Regarding claim 3,  the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the pore (16) has a volume, but does not explicitly teach that the pore includes the nuclear fuel material in an amount of at least 50 vol% based on the volume of the pore. Ahlfeld does teach this. Ahlfeld is in the same art area of nuclear fuel within supporting structures and teaches (Fig. 18) a porous support (70) with pores (80, 180), wherein at least some of the pores include a nuclear fuel material (“fuel pellet 180”) in an amount of at least 50 vol% based on the volume of the pore (as shown in Fig. 16, the fuel pellet 180 completely fills the pore it creates inside porous support 70). 
A purpose for this teaching is, as described by Ahlfeld (col. 8, ll. 43-67), to adjust the reactivity or density of the porous support 70, while still allowing for fission-caused expansion of the porous support 70 via the pores 80 that are not filled with fuel material.
The combination of the fuel-filled pores 180 of Ahlfeld with the fuel element of Youchison would have produced a fuel element comprising pores spaced apart by ligaments, wherein some of the pores were filled with fuel and others were largely void of fuel, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Youchison, a person of ordinary skill would have predicted that combining Ahlfeld’s pores, some largely void and others filled with fuel, with Youchison's ligament structure would have produced Applicant's claimed invention of a web of pores structured by hollow ligaments, some pores being largely void, as taught by Youchison and Ahlfeld, with other pores being filled with fuel, as taught by Ahlfeld. The skilled person’s motivation for the combination would have been the expectation of, as described by Ahlfeld (col. 8, ll. 43-67), to adjust the reactivity or density of the porous support 70, while still allowing for fission-caused expansion of the porous support 70 via the pores 80 that are not filled with fuel material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER

Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646